Citation Nr: 1215366	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a compensable evaluation for service-connected right ear hearing loss, denied service connection for left ear hearing loss, denied a compensable evaluation for tinnitus of the right ear and denied service connection for tinnitus in the left ear. 

In a subsequent rating action the RO increased the evaluation of the Veteran's tinnitus to 10 percent, representing a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the Veteran has withdrawn his disagreement with this issue.  See March 2009 Substantive Appeal.  

Also, in a subsequent rating action, the RO granted entitlement to service connection for left ear hearing loss, representing a full grant of this benefit.  However, as service-connection is now in effect for bilateral hearing loss, the issue has been recharacterized as outlined above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2007 to address the severity of his bilateral hearing loss.  In a March 2012 Informal Hearing Presentation (IHP), the Veteran's representative requested that this matter be remanded to afford the Veteran another VA audiologic examination.  The representative noted that the Veteran's last VA examination was performed 5 years ago and that the Veteran has continued to contend, since then, that his hearing loss is worse than the assigned evaluation.  
When it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  Nevertheless, given the particularly long period that has passed in this case since the Veteran's last VA examination, the Board finds that further examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that contains an explanation as to the information and evidence needed to establish a rating and effective date for the disability at issue, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  After the development directed in Paragraph 1 is completed to the extent possible, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.  For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.
Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


